

117 HR 987 IH: Maritime Administration Authorization and Improvement Act
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 987IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Ms. Garcia of Texas (for herself, Mr. Young, Ms. Pingree, Mr. Lowenthal, and Mr. Case) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish a grant program for domestic maritime workforce training and education, and for other purposes.1.Centers of excellence for domestic maritime workforce training and educationSection 54102 of title 46, United States Code, is amended—(1)in subsection (a), by striking of Transportation;(2)in subsection (b), in the subsection heading, by striking Assistance and inserting Cooperative agreements;(3)by redesignating subsection (c) as subsection (d);(4)in subsection (d), as redesignated by paragraph (2), by adding at the end the following:(3)SecretaryThe term Secretary means the Secretary of Transportation.; and(5)by inserting after subsection (b) the following:(c)Grant program(1)Definition of eligible institutionIn this subsection, the term eligible institution means an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) that offers a 2-year program of study, a 1-year program of training, or is a postsecondary vocational institution.(2)Grant authorization(A)In generalNot later than 1 year after the date of enactment of the Maritime Administration Authorization and Improvement Act, the Secretary may award maritime career training grants to eligible institutions for the purpose of developing, offering, or improving educational or career training programs for American workers related to the maritime workforce.(B)GuidelinesNot later than 1 year after the date of enactment of the Maritime Administration Authorization and Improvement Act, the Secretary shall—(i)promulgate guidelines for the submission of grant proposals under this subsection; and(ii)publish and maintain such guidelines on the website of the Department of Transportation.(3)LimitationsThe Secretary may not award a grant under this subsection in an amount that is more than $20,000,000.(4)Required information(A)In generalAn eligible institution that desires to receive a grant under this subsection shall submit to the Secretary a grant proposal that includes a detailed description of—(i)the specific project for which the grant proposal is submitted, including the manner in which the grant will be used to develop, offer, or improve an educational or career training program that is suited to maritime industry workers;(ii)the extent to which the project for which the grant proposal is submitted will meet the educational or career training needs of maritime workers in the community served by the eligible institution;(iii)the extent to which the project for which the grant proposal is submitted fits within any overall strategic plan developed by an eligible community; and(iv)any previous experience of the eligible institution in providing maritime educational or career training programs.(B)Community outreach requiredIn order to be considered by the Secretary, a grant proposal submitted by an eligible institution under this subsection shall—(i)demonstrate that the eligible institution—(I)reached out to employers to identify—(aa)any shortcomings in existing maritime educational and career training opportunities available to workers in the community; and(bb)any future employment opportunities within the community and the educational and career training skills required for workers to meet the future maritime employment demand; and(II)reached out to other similarly situated institutions in an effort to benefit from any best practices that may be shared with respect to providing maritime educational or career training programs to workers eligible for training; and(ii)include a detailed description of—(I)the extent and outcome of the outreach conducted under clause (i); (II)the extent to which the project for which the grant proposal is submitted will contribute to meeting any shortcomings identified under clause (i)(I)(aa) or any maritime educational or career training needs identified under clause (i)(I)(bb); and(III)the extent to which employers, including small- and medium-sized firms within the community, have demonstrated a commitment to employing workers who would benefit from the project for which the grant proposal is submitted.(5)Criteria for award of grants(A)In generalSubject to the appropriation of funds, the Secretary shall award a grant under this subsection based on—(i)a determination of the merits of the grant proposal submitted by the eligible institution to develop, offer, or improve maritime educational or career training programs to be made available to workers;(ii)an evaluation of the likely employment opportunities available to workers who complete a maritime educational or career training program that the eligible institution proposes to develop, offer, or improve;(iii)an evaluation of prior demand for training programs by workers in the community served by the eligible institution, as well as the availability and capacity of existing maritime training programs to meet future demand for training programs; and(iv)any prior designation of an institution as a Center of Excellence for Domestic Maritime Workforce Training and Education.(B)Matching requirementsA grant awarded under this subsection may not be used to satisfy any private matching requirement under any other provision of law.(6)Public reportNot later than December 15 in each of the calendar years 2021 through 2023, the Secretary shall make available on a publically available website a report and provide a briefing to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives—(A)describing each grant awarded under this subsection during the preceding fiscal year; and(B)assessing the impact of each award of a grant under this subsection in a fiscal year preceding the fiscal year referred to in subparagraph (A) on workers receiving training.(7)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $200,000,000. .